Citation Nr: 1311677	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disability to include as secondary to his service-connected posttraumatic arthritis of the right ankle.

2. Entitlement to an initial increased rating greater than 20 percent for service-connected posttraumatic arthritis of the right ankle. 

3. Entitlement to an increased rating greater than 30 percent for service-connected residuals of an injury to the right first proximal interphalangeal (PIP) joint with degenerative joint disease of the right foot.

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985 and from June 1985 to December 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision denying the claims of entitlement to an increased disability rating for the Veteran's service-connected right ankle and foot disabilities, and a March 2009 rating decision denying the Veteran's claim of entitlement to service connection for a right knee disability.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

According to the record, the Veteran requested a hearing before a member of the Board.  Subsequently, a video-conference hearing was scheduled for March 2013.  In February 2013, a letter from the Veteran's representative stated that he had been scheduled for surgery and would not be able to attend the hearing.  He also stated that he did not wish to reschedule the hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a freestanding claim for TDIU was previously denied and not appealed, the Veteran has again raised the issue in the context of his claims for increased evaluation.  Thus, a TDIU issue is part of the claims for the an increased disability rating currently before the Board and must be adjudicated as such.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

Regarding the issues on appeal, documentation in the claims file indicates that Social Security Administration (SSA) records may be pertinent to the Veteran's various claimed disabilities and remain outstanding.  The Board notes that in July 2010, the Veteran stated he filed for SSA benefits based on the same disabilities in this current appeal.  He further stated that subsequently, he was granted full disability benefits.  There is no indication in the claims file that VA has requested the Veteran's social security records.

When the evidence indicates that the Veteran is in receipt of social security disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it, where these records are relevant to the claims at hand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, based on the Veteran's statements, the Board finds that it is likely that the Veteran's SSA records are relevant to the issues remaining on appeal.  Hence, the RO must obtain the Veteran's SSA records, following the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

In addition, in the February 2013 statement withdrawing his request for a hearing, the Veteran stated that he was unable to attend the hearing because he was scheduled for surgery.  It is unclear whether this surgery pertains to treatment for a disability in this appeal or whether Veteran is currently receiving treatment for these disabilities.  As such, all outstanding medical treatment records, including those from the Veteran's surgery (if relevant), must be obtained and associated with the claims file. 

Regarding the Veteran's claim for an initial increased rating greater than 20 percent for service-connected posttraumatic arthritis of the right ankle and an increased rating greater than 30 percent for service-connected residuals of an injury to the right first PIP joint with degenerative joint disease of the right foot, he contends that his current ratings do not accurately reflect his current symptomatology.  In the July 2010 statement, the Veteran stated he continues to experience deterioration of his physical disabilities.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

The Board recognizes that the Veteran last underwent VA examinations for his ankle and feet in March 2010, over three years ago.  Therefore, the Veteran must be afforded a new VA examination to determine the current severity of his right ankle and right foot disabilities.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Finally, a claim of entitlement to TDIU requires consideration of the impact of all of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his pending claims for an increased rating, as the resolution of that claim might have bearing upon the Veteran's claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with the claims currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:


1. The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim and must be given a reasonable period of time in which to respond.

2. The Social Security Administration must be contacted, and the Veteran's records (medical and administrative), if available, must be obtained and associated with the claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

Any additional treatment records identified by the Veteran must be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect must be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. The RO must take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file concerning the issues subject to this remand.  The Veteran must be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records.  After obtaining the necessary authorization, the identified treatment records must be obtained and associated with the claims file. 

If additional records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

4. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA medical examination with an appropriate examiner to determine the current nature and severity of his service-connected posttraumatic arthritis of the right ankle and residuals of an injury to the right first PIP joint with degenerative joint disease of the right foot.  

The opinion must specifically address the following: 

a. Set forth all current complaints, findings and diagnoses pertaining to the right ankle and foot disabilities.

b. Provide range-of-motion and repetitive motion findings of the right ankle and foot. 

c. Describe findings as to any weakness, fatigability, incoordination, or excess motion.

d. Describe the presence or absence of pain, as well as functional impairment. 

e. State what impact, if any, the right ankle and foot disability has on the Veteran's employment and daily living activities and whether such disability has resulted in any periods of hospitalization.

The examiner must review the claims folder (including relevant Virtual VA documentation) and must note that review in the examination report.  A rationale for all opinions must be provided.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  

The examiner is requested to provide an opinion as to whether it is his/her opinion that the Veteran's right ankle and foot manifestations are best described as slight, moderate, or severe.  Furthermore, the examiner is asked to address the Veteran's lay statements regarding his symptomatology.

5. The RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims, to include his claim for a TDIU, must be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative must be issued a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



